The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be JP 2016-073110 (of record, hereinafter “‘110”) and WO 2015/162476 A1 (hereinafter “’476”). ‘110 and ‘476 each disclose a charging relay diagnosis, where a re-diagnosis procedure is carried out when the diagnosis of whether the charging relays are stuck is interrupted or incomplete. See the abstract of ‘110 and [0065]-[0067] of ‘476. ‘110 discloses that after relay diagnosis has been determined to not have been completed, re-diagnosis may be executed based on the status of lid, and prompts the user to close the lid in order to initiate re-diagnosis. (steps S501-S506). ‘476 similarly requests a welding re-diagnosis depending on the status of the charging lid (steps S190, S200). The prior art, however, does not disclose “requests, when the diagnosis processing has not normally ended, connection again of the connector to the charge port for performing re-diagnosis processing for diagnosing again whether the first charge relay and/or the second charge relay have/has stuck, and does not perform the re-diagnosis processing when the connector and the charge port are connected to each other again and when the controller receives a start signal indicating start of charging from the power feed facility”, as required by claim 1. Byun (US 2018/0294660) and Kojima (US 2016/0272070) disclose charging relay diagnostic circuits, but do not disclose any re-diagnosis or the limitations discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849